DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which the remaining claims depend, it is not clear where the claim preamble ends, and the body of the claim begins.  For more information, see MPEP 2111.02 regarding claim preambles, and 2111.03 regarding transitional phrases. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0137365 (Sanchez) in view of US 2010/0181314 (Renda).

Regarding claim 1, Sanchez teaches a protector for containers, intended to be coupled in cylindrical containers that include a rivet that protrudes in the upper part of the very container, comprising an upper lid (1) to cover the upper face of the container and a lower ring (2) that can be coupled to the side wall of the container, the upper lid and the lower ring being fastened together in a hinged way (4).
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
the lower ring includes in a point close to the upper flange thereof a plurality of locking tabs that are separated from each other, which protrude from an interior face of the lower ring in an upwards direction and along the entire perimeter of the lower ring, said locking tabs having an angle of inclination with respect to a vertical portion of the lower ring, said locking tabs being designed to hold the side wall of the container and abut under the rivet present in the upper part of the container, and wherein the upper lid includes at least a negative portion that protrudes from an interior face of a perimeter flange, which is fastened to the locking tabs in a closed state of the upper lid with respect to the lower ring.  
Renda teaches:
the lower ring includes in a point close to the upper flange thereof a plurality of locking tabs (125) that are separated from each other (Figure 1B), which protrude from an interior face of the lower ring in an upwards direction and along the entire perimeter of the lower ring (see orientation in Figure 1C; alternatively, upper face of 125 is trapezoidal and thus extends upwardly as seen in Figure 1A), said locking tabs having an angle of inclination with respect to a vertical portion of the lower ring, said locking tabs being designed to hold the side wall of the container and abut under the rivet present in the upper part of the container (see engagement of curl 210 in Figure 1C), and wherein the upper lid includes at least a negative portion (122) that protrudes from an interior face of a perimeter flange, which is fastened to the locking tabs in a closed state of the upper lid with respect to the lower ring (clearly shown in Figure 1C; taught to allow the lid to be “continuously closed and sealed” in para. [0038]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the protector of Sanchez, providing the plurality of locking tabs and negative portion taught by Renda, motivated by the benefit of a continuous closing and sealing of the container.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 2, at least said negative portion that protrudes from the interior face of a perimeter flange is facing and in contact with the locking tabs in a closed state of the upper lid with respect to the lower ring (clearly shown in Renda Figure 1C).  
Regarding claim 5, each locking tab has in a lower region a depression with a material thickness (in the region of 1251; clearly shown in Renda Figure 1A).  
Regarding claim 9, the lower ring includes a chamfered lower extension (Sanchez 10) intended to be in contact with the container (see Sanchez Figure 6).

7.	Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0137365 (Sanchez) in view of US 2010/0181314 (Renda) as applied above to claims 1 and 5, and further in view of US 2007/0221605 (Pugne).
Regarding claim 6, Sanchez in view of Renda teaches all limitations substantially as claimed, but fails to teach the lower ring has a plurality of partitions that protrude from the exterior face thereof. 
Pugne (embodiments of Figures 15-18) teaches a lid (130 or 160) hinged to a ring (128 or 154), wherein the lower ring has a plurality of partitions (152) that protrude from the exterior face thereof.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lower ring of Sanchez in view of Renda, providing the partitions of Pugne, motivated by the benefit of increased grip and aesthetics.  Moreover, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  See MPEP 2144.04 (IV)(B).
Regarding claim 7, a side wall of the upper lid has a plurality of partitions (clearly taught in Pugne Figures 15-18).  
Regarding claim 8, the partitions present in the upper lid are complementary in shape and size with respect to the partitions present in the lower ring (clearly seen in Pugne Figures 15-18). 
Regarding claim 10, the partitions present in the upper lid are complementary in shape and size with respect to the partitions present in the lower ring (clearly seen in Pugne Figures 15-18).    

Allowable Subject Matter
8.	Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733